Title: Enclosure: Regulations Respecting Supplies and Objects of Extra Expence, [17 September 1799]
From: Hamilton, Alexander
To: 


The several contractors besides rations including ardent spirits and vinegar shall only provide & furnish Quarters transportation forage, fuel straw stationary, and where there shall be no other provision for the purpose, medical assistance. The Quarters intended are those of a temporary kind. The power to provide them shall not extend to the building or repairing of barracks. In what they furnish they shall govern themselves exclusively by the regulations which shall have been established by law or by the war Department, and where none exist, by the orders of the particular Commanding Officer.
No barrack or other building shall be erected but by the order of the Quarter Master General the Deputy Qr Mr G in a separate Command, the Commander of an army or the Commander within a separate military district or department, or of the Secretary of War. No repairs shall be made to any barrack or building which shall incur a disbursement of money exceeding fifty Dollars but by the like order. Where there are several distinct forts or posts in a subdivision of a great military district united under the command of an intermediate superior, the particular commandant of either of those posts shall not cause any such repairs to be made though occasioning no greater expence than fifty Dollars without a previous report to such superior and his approbation. No extra expence for any special object or purpose shall be incurred by such particular commandant without a previous report to the said superior; who when such expence may exceed fifty Dollars shall not authorise it without first obtaining the sanction of his superior. The Commandant of a particular fort or post having no intermediate superior shall incur no expence for repairs nor any extra expence for any special object or purpose, which may require a disbursement exceeding fifty Dollars without the permission of the Commander of the army or district or of the Secy of War.
As often as any matter which may require any special or extra expence can wait without material injury to the service for a communication to and the direction of the Commander of an Army or District, it is not to be undertaken till after such communication and direction shall have been had.
These regulations admit of exceptions in cases of extraordinary emergency and of peculiar urgency, when the service would be likely to suffer material injury from the delay which might attend the observance of them. Every such exception will be on the special responsibility of the Officer by whom it may be made, who must immediately report to his superior the occasion and the expence probable or actual.
The Commander of an army or within a great district may by instruction in writing to be forthwith communicated to the Secy of War make exceptions in such cases where the remoteness of a fort or post shall render the application of these regulations manifestly inconvenient; entrusting a large discretion to the Commandant of such fort or Post.

The Quarter Master General, his Deputies and Assistants are primarily charged with the making of the disbursements in the cases abovementioned. Where there is no such officer, the Agent of the War Department in the vicinity shall do it. All orders for such disbursements must be definite & in writing to be transmitted with the accounts of them to the Accountant of the War Depart.
